Name: Council Regulation (EEC) No 4064/87 of 22 December 1987 opening, allocating and providing for the administration of a Community tariff quota for beans (Vigna spp., Phaseolus spp.) onions and sweet peppers originating in the Canary Islands (1988)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities No L 380/2131 . 12. 87 COUNCIL REGULATION (EEC) No 4064/87 of 22 December 1987 opening, allocating and providing for the administration of a Community tariff quota for beans ( Vigna spp., Phaseolus spp.) onions and sweet peppers originating in the Canary Islands (1988) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 4 of Protocol 2 annexed thereto, Having regard to the proposal from the Commission, Whereas, by virtue of Article 4 of Protocol 2 annexed to the Act of Accession and Article 2 of Council Regulation (EEC) No 1391 /87 of 18 May 1987 concerning certain adjustments to the arrangements applied to the Canary Islands ('), beans, onions and sweet peppers falling within codes ex 0708 20 10 , ex 0708 20 90, 0703 10 11 , 0703 10 19 or 0709 60 10 of the combined nomenclature and originating in the Canary Islands qualify on import into the customs territory of the Community for reduced customs duties within the limits of annual Community tariff quotas ; whereas the quota volumes are as follows :  1 300 tonnes for beans (Vigna spp., Phaseolus spp.) falling within codes ex 0708 20 10 or 0708 20 90 ;  8 000 tonnes for onions falling within codes 0703 10 11 or 0703 10 19 , and  16 605 tonnes for sweet peppers falling within code 0709 60 10 . Whereas, where the said products are imported into that part of Spain which is included in the customs territory of the Community, they qualify for exemption from customs duties ; whereas, where the said products are imported into Portugal, the quota duties applicable are to be calcu ­ lated in accordance with the relevant provisions of the Act of Accession ; whereas, where the said products are released for free circulation in the remainder of the customs territory of the Community, they qualify for a progressive reduction of customs duties according to the same timetable and under the same conditions as provided for in Article 75 of the Act of Accession ; whereas, to qualify for the tariff quota, the products in question must comply with certain marking and labelling conditions designed to prove their origin ; whereas the tariff quotas in question should therefore be opened for 1988 ; Whereas, from 1 January 1988, the nomenclature used in the Common Customs Tariff will be replaced by the combined nomenclature based on the International Convention on the Harmonized Commodity Description and Coding System ; whereas this proposal must take account of that fact by indicating the combined nomen ­ clature codes and, where appropriate, the TARIC code numbers of the products concerned ; Whereas equal and continuous access to the quotas should be ensured for all Community importers and the rates laid down for the quotas should be applied consis ­ tently to all imports of the products in question into all the Member States until the quotas are exhausted ; whereas, in the light of these principles, allocation of the tariff quotas among the Member States would seem to preserve the Community nature of the quotas ; whereas in order to correspond as closely as possible to the real trend of the market for the products in question the allocation should reflect the requirements of the Member States based on statistics of imports of the said products from the Canary Islands during a representative reference period and on the economic outlook for the quota period in question ; Whereas, during the last three years for which statistics are available, imports into each of the Member States were as follows : (tonnes) Member State ex 0708 20 10 ex 0708 20 90 Beans ( Vigna spp., Phaseolus spp.) 0703 10 11 0703 10 19 Onions 0709 60 10 Sweet peppers 1984 1985 1986 1984 1985 1986 1984 1985 1986 Benelux Denmark Germany Greece Spain France Ireland Italy Portugal United Kingdom 338 18 723 309 720 2 62 627 458 674 54 445 31 24 4 488 133 1 000 61 566 14 026 45 1 067 120 289 17 1 006 8 716 6 426 279 30 6 851 13 054 1 086 5 758 151 46 7 284 8 263 72 254 1 1 8 903 (') OJ No -L 133, 22. 5 . 1987, p. 5 . 31 . 12. 87No L 380/22 Official Journal of the European Communities Whereas in the last three years the products in question were imported regularly only by certain Member States and not at all or only occasionally by the other Member States ; whereas, under these circumstances, in the first phase, initial shares should be allocated to the genuine importing Member States and the other Member States should be guaranteed access to the benefit of the tariff quotas when imports actually take place in those Member States ; whereas these allocation arrangements will equally ensure the uniform application of the Common Customs Tariff : initial and additional shares must be valid until the end of the quota period ; whereas this form of administration requires close cooperation between the Member States and the Commission and the latter must be able to monitor the extent to which the quota volumes have been used up and inform the Member States accordingly ; Whereas if at a given date in the quota period a consi ­ derable quantity of a Member State's initial share remains unused, it is essential that the Member State concerned should return a significant proportion thereof to the corresponding reserve in order to prevent part of one of the Community tariff quotas from remaining unused in one Member State when it could be used in others ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the adminis ­ tration of the quota shares allocated to that economic union may be carried out by any one of its members, Whereas, to allow for the trend of imports of the products concerned in the various Member States, the quota volumes should be divided into two parts, the first being allocated among certain Member States and the second held as a reserve to cover any subsequent requirements of Member States which have used up their initial shares and any requirements which might arise in the other Member States ; whereas, to afford importers in each Member State some degree of certainty, an appropriate level for the first part of the tariff quotas would, in the present circum ­ stances, be 75 % of the quota volume in the case of beans and sweet peppers and 80 % in the case of onions ; HAS ADOPTED THIS REGULATION : Whereas the initial shares of the Member States may be used up at different rates ; whereas, in order to avoid any break in the continuity of supplies on this account, it should be provided that any Member State which has almost used up one of its initial shares should draw an additional share from the corresponding reserve ; whereas each time one of its additional shares is almost used up a Member State should draw a further share and so on as many times as the reserve allows ; whereas each of the Article 1 1 . From 1 January to 31 December 1988 the customs duties applicable to imports into the Community of the following products originating in the Canary Islands, shall be suspended at the levels indicated and within the limits of Community tariff quotas as shown below : Order No CN code Description Amount of quota (tonnes) Rate of duty (%) 09.0423 ex 0708 20 10 ex 0708 20 90  Beans ( Vigna spp., Phaseolus spp.) :   from 1 October to 30 June )   from 1 July to 30 September )  Onions : 1 300 .  From 1 January to 30 June : 9,4 % subject to a minimum of 1,4 ECU per 100 kg net.  From 1 July to 30 September : 12,3% subject to a minimum of 1,4 ECU per 100 kg net.  From 1 October to 31 December : 9,4 % subject to a minimum of 1,4 ECU per 100 kg net. 09.0425 0703 10 11 0703 10 19    Seed )    Other ) 8 000 8,7 % 09.0427 0709 60 10   Sweet peppers 16 605 4,5 % Official Journal of the European Communities No L 380/2331 . 12. 87 325 tonnes of beans ( Vigna spp., Phaseolus spp.) falling within code ex 0708 20 10 and ex 0708 20 90, 1 600 tonnes of onions falling within code 0703 10 11 and 0703 10 19 , 4 155 tonnes of sweet peppers falling within code 0709 60 10 . 2 . On import, the said products shall , in the event of any countervailing duty being applied under Regulation (EEC) No 1035/72 of 18 May 1972 on the common or ­ ganization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 3910/87 (2), benefit from a reduction of 6 % of that duty. 3 . (a) Without prejudice to the other provisions appli ­ cable as regards quality standards, products covered by this Regulation cannot qualify under the tariff quotas unless, when they are presented to the authorities responsible for the import formalities for the purposes of release into free circulation in the customs territory of the Community, they are presented in packaging which bears the words 'Canary Islands', or the equivalent thereof in another official Community language, in a clearly visible and perfectly legible form ; 4. If an importer gives notification of imminent imports of the products in question into the other Member States and applies to take advantage of the quota, ' the Member State concerned shall inform the Commis ­ sion and draw an amount corresponding to its require ­ ments to the extent that the available balance of the reserve so permits . Article 3(b) The third and fourth subparagraphs of Article 9 ofCouncil Regulation (EEC) No 1035/72, shall not apply to products covered by this Regulation . 1 . If a Member State has used 90 % or more of one of its initial shares as specified in Article 2 (2), it shall forth ­ with, by notifying the Commission and to the extent that the reserve so permits, draw a second share equal to 10 % of its initial share, rounded up where necessary to the next whole number. Article 2 1 . The tariff quotas referred to in Article 1 shall be divided into two parts . 2 . If, after one of its initial quota shares has been used up, a Member State has used 90 % or more of its second share as well , it shall forthwith, using the procedure provided for in paragraph 1 and to the extent that the reserve so permits, draw a third share equal to 5 % of the initial share, rounded up where necessary to the next whole number. 2. The first part of each quota shall be allocated among certain Member States ; the quota shares, valid until 3 1 December 1988 shall be as follows : (a) Beans ( Vigna spp., Phaseolus spp.) falling within code ex 0708 20 10 and ex 0708 20 90 of the combined nomenclature : Benelux 240 tonnes, Germany 1 5 tonnes, Spain 610 tonnes, United Kingdom 110 tonnes ; (b) Onions falling within code 0703 10 11 and 0703 10 19 of the combined nomenclature : Benelux 340 tonnes, Germany 185 tonnes, Spain 5 770 tonnes, United Kingdom 105 tonnes ; (c) sweet peppers falling within code 0709 60 10 of the combined nomenclature : 3 . If, after one of its second shares has been used up, a Member State has used 90 % or more of its third share, it shall , using the procedure provided for in pargraph 1 , draw a fourth share equal to the third. This process shall continue until the reserve is used up. 4. By way of derogation from paragraphs 1 , 2 and 3 , Member States may draw smaller shares than those speci ­ fied in the said paragraphs if there is reason to believe that they might not be used in full . Member States shall inform the Commission of their reasons for applying this paragraph . 6 110 tonnes, 235 tonnes, 1 310 tonnes, 105 tonnes, 4 690 tonnes . Benelux Denmark Germany Spain United Kingdom 3 . The second part of each quota shall be as follows and shall constitute the corresponding Community reserve : Article 4 (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 370, 30 . 12. 1987. Each of the additional shares drawn pursuant to Article 3 shall be valid until 31 December 1988 . No L 380/24 Official Journal of the European Communities 31 . 12. 87 Article 3 enable imports to be charged without interrup ­ tion against their accumulated shares of the Community tariff quota. 2 . Member States shall ensure that importers of the products concerned have free access to the quota shares allocated to them. 3 . Member States shall charge imports of the products concerned against their shares as and when the goods are entered with the customs authorities for free circulation . 4. The extent to which a Member State has used up its shares shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 8 At the request of the Commission, Member States shall inform it of imports actually charged against their quota shares . Article 5 By 1 October 1988 at the latest Member States must return to the reserve the unused portion of their initial share which, on 15 September 1988 , is in excess of 20 % of the initial volume. They may return a greater portion if there is reason to believe that it might not be used . By 1 October 1988 at the latest Member States must notify the Commission of the total quantities of the products concerned imported on or before 15 September 1988 and charged against the Community quotas and of any portion of their initial shares that they are returning to each of the reserves. Article 6 The Commission shall keep account of the shares drawn by Member States pursuant to Articles 2 and 3 and shall inform each Member State of the extent to which the reserves have been used up , as soon as it has been notified. It shall inform the Member States not later than 5 October 1988 of the state of each of the reserves following any return of quota shares pursuant to Article 5 . It shall ensure that the drawing which exhausts the reserve does not exceed the balance available, and to this end shall notify the amount of that balance to the Member State making the final drawing. Article 7 1 . Member States shall take all appropriate measures to ensure that additional drawings of shares pursuant to Article 9 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 10 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1987. For the Council The President N. WILHJELM